DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  
	Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. US-20160118599-A1 (hereafter "Jeong") in view of Tsukada et al. JP-2006083073-A, see machine translation referred to herein (hereafter "Tsukada").
It is noted that Tsukada et al. JP-2006083073-A is cited on the IDS of 04/29/2020.
Regarding claims 1–9, Jeong teaches an organic light emitting device including a first electrode; a second electrode facing the first electrode; and an organic layer that is disposed between the first electrode and the second electrode and includes an emission layer, wherein the organic layer includes a compound of a Formula 1 
    PNG
    media_image1.png
    123
    385
    media_image1.png
    Greyscale
 (¶ [0024], [0007]-[0008]), in an electron transport region (¶ [0074]). Jeong teaches examples of the compound of Formula 1 including compound 102 
    PNG
    media_image2.png
    180
    417
    media_image2.png
    Greyscale
 (¶ [0072], pages 17). Jeong teaches the compound used in the electron transport region resulted in high efficiency and long lifespan (¶ [0334]) and the device comprising the compound may have low driving voltage, high efficiency, high brightness, and long lifespan (¶ [0340]).

Jeong does not specifically teach a device comprising a compound as discussed above wherein one of p or q is 0 such that the only substituent on the xanthene moiety is the triazinyl group.  However, Jeong teaches that in the Formula I, p and q may be an integer selected from 0, 1, 2, 3, and 4 (¶ [0015]), and teaches many exemplary compounds where one of p and q is 1 and the other is 0 (¶ [0072]).
Therefore, given the general formula and teachings of Jeong, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute one of p or q as 0 such that the only substituent on the xanthene moiety is the triazinyl group, because Jeong teaches the variable p and q may preferably be selected as 0.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the electron transport region of the device of Jeong and possess the benefits of low driving voltage, high efficiency, high brightness, and long lifespan as described above taught by Jeong.  See MPEP 2143.I.(B).
The modified compound 102 of Jeong as the structure 
    PNG
    media_image3.png
    177
    275
    media_image3.png
    Greyscale
.

Jeong does not specifically teach a device comprising a compound as discussed above further comprising an organic material layer comprising a compound of the claimed Formula 1.  However, Jeong teaches that the device may comprise a hole transport region between the first electrode and the emission layer (¶ [0085]) and teaches that the hole transport region may include a compound represented by a Formula 201
    PNG
    media_image4.png
    99
    252
    media_image4.png
    Greyscale
 (¶ [0093]).
Tsukada teaches a compound of a formula (1) 
    PNG
    media_image5.png
    214
    245
    media_image5.png
    Greyscale
 (¶ [0011]) for use in the hole injection transport layer of an organic light emitting element (¶ [0101]).  Tsukada teaches specific examples of the compound of formula (1) including compound 1 
    PNG
    media_image6.png
    162
    144
    media_image6.png
    Greyscale
(TABLE 1 ¶ [0074]), which is a compound that meets Formula 201 of Jeong.  Tsukada teaches that using the compound of formula (1) it is possible to provide an organic light emitting element with excellent durability and long light emitting life (¶ [0188]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Jeong by forming the hole transport region comprising the compound of formula (1), as taught by Tsukada.  One would have been motivated to do so because Jeong teaches the hole transport region may comprise a compound of Formula 201 and Tsukada teaches compounds that meets Formula 201.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Tsukada teaches using the compound of formula (1) of Tsukada it is possible to provide an organic light emitting element with excellent durability and long light emitting life and therefore forming the hole transport region comprising the compound of Tsukada in the device of Jeong would yield the benefit of excellent durability and long light emitting life, as described above.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically selected compound 1, because it would have been choosing from the list of compounds specifically exemplified by Tsukada, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the hole transport region of the device of Jeong and possessing the benefits taught by Jeong and Tsukada.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the compound of formula (1) of Tsukada that meets the Formula 201 of Jeong having the benefits as described above taught by Tsukada in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The modified device of Jeong in view of Tsukada comprises the following layer structure: first electrode / hole transport region comprising compound 1 of Tsukada / emission layer / electron transport region comprising the modified compound 102 of Jeong / second electrode.
The modified device of Jeong in view of Tsukada meets claims 1–9.

The hole transport region transports holes, which means it adjusts holes and is therefore a hole adjusting layer.
The electron transport region transports holes is therefore an electron transport layer.
The electron transport region transports electrons, which means it adjusts electrons and is therefore an electron adjusting layer.
The compound 1 of Tsukada 
    PNG
    media_image6.png
    162
    144
    media_image6.png
    Greyscale
 is a compound of the claimed Formula 1 wherein:
	L1 to L3 are each a direct bond;
	Ar1 to Ar3 are each an unsubstituted aryl (a phenyl group);
	R1 and R2 are not required to be present; and
	a and b are each 0.
The modified compound 102 of Jeong 
    PNG
    media_image3.png
    177
    275
    media_image3.png
    Greyscale
 is a compound of the claimed Formula 2 and Formula 2-1 wherein:
	L4 is a direct bond;
	Ar4 is a substituted heterocyclic group (a triazinyl group);
	R3 is not required to be present;
	c is 0;
	d is 1; and
	m is 1.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786